DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description: Lc (see lines 8-10 on page 8).
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.


Claim Objections
Claims 8, 9, and 13 are objected to because of the following informalities:
In claims 8 and 9, “wherein each of the holding portions is” should be replaced with “wherein each of the holding portions includes” (or equivalent) since a holding portion can comprise both an adsorption pad and a needle shaped body.
In claim 13, “a side of a top surface” should be replaced with “the side of the top surface” for consistency with claim 9.
Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 7-8 and 11-12 are rejected under 35 U.S.C. 103 as being unpatentable over Japanese Patent Application Publication No. JP 2014-136317 (“Sakano”) in view of U.S. Patent Application Publication No. 2012/0111473 (“Hasegawa”).
Regarding claim 7, Sakano discloses a device for producing an unvulcanized ring-shaped rubber member (the strip-like member sticking apparatus 10; see Figures 1A-B and paragraphs 1, 4-5, and 12 of the provided translation), the device comprising:
a transport conveyor (the sticking conveyor 12; see Figures 1A-B and paragraph 12) that transports an unvulcanized band-like rubber member (the side tread 20; see Id.) toward a forming drum (the forming drum 11; see Id.);
a rear edge bonding mechanism (the rear end holding hand 15; see Figures 1A and 2 and paragraph 13) that holds and bonds a rear edge portion of the band-like rubber member to the front edge portion on the outer circumferential surface (see Figures 6A-B and 8A-B and paragraphs 17-19); and
the front edge portion and the rear edge portion of the band-like rubber member wound around the outer circumferential surface being bonded by a preset allowable bonding margin (see paragraphs 18-19 and 25),
the rear edge bonding mechanism comprising a plurality of holding portions (the movable units 151-155; see paragraphs 13 and 18 and Figures 2 and 3A-B) arranged side by side in a width direction of the band-like rubber member (see Figure 2 and paragraph 13), and movement portions (the moving units 181-185; see paragraphs 13 and 18 and Figures 2 and 3A-B) that individually move each of the holding portions in a front-rear direction of the band-like rubber member (see Figure 2 and paragraph 13), and
before bonding the rear edge portion to the front edge portion, controlling an amount of movement of each of the movement portions in the front-rear direction using distribution data on a length of the band-like rubber member in the width direction (see Figures 6-8 and paragraphs 16-19), and thus a degree of elongation around a held portion of the rear edge portion in the front-rear direction that is held by each of the holding portions being adjusted (see Id.).
Sakano does not disclose a front edge arrangement mechanism that holds and disposes a front edge portion of the band-like rubber member onto an outer circumferential surface of the forming drum (at least not one that is distinct from the rear end holding hand 15, which was relied upon for the claimed rear edge bonding mechanism). As shown in Figures 5A-B of Sakano, the side tread 20 is attached to the forming drum 11 by raising the sticking conveyor 12. See paragraph 16. However, the use of separate mechanisms for attaching the front and rear edges of a strip to a forming drum is well known in the art. For example, see Figures 3A-D and 5A-C of Hasegawa, particularly the front end holding attaching means 40 and the rear end holding attaching means 50. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have utilized separate mechanisms for attaching the front and rear edges of the side tread 20 to the forming drum 11 in Sakano if desired. This would represent a simple substitution of one known element for another to obtain predictable results. See MPEP 2143(I)(B).
Sakano does not explicitly disclose a control unit configured to control movement of the transport conveyor, the front edge arrangement mechanism, and the rear edge bonding mechanism (including its movement portions). However, Sakano does reference “control data” in paragraph 20, and the use of a control unit for implementing the claimed functionality is well known in the art. See paragraph 42 of Hasegawa, for example. Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the device of Sakano to include a control unit for controlling operation of the device. This would represent a combination of prior art elements according to known methods to yield predictable results. See MPEP 2143(I)(A).

Regarding claim 8, modified Sakano discloses wherein each of the holding portions is an adsorption pad that adsorbs a surface of the rear edge portion to hold the rear edge portion (see paragraphs 13 and 18 and Figures 2-3 of Sakano). Modified Sakano does not disclose that it is the top surface being adsorbed. However, it is well known in the art that a strip can be applied to a drum located above a conveyor belt (as in Sakano) or that a strip can be applied to a drum located below a conveyor belt, with the aid of gripping mechanisms positioned above the belt (as in Hasegawa). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have applied the length adjustment technique of Sakano to other known prior art arrangements, such as one like that of Hasegawa.

Regarding claim 11, modified Sakano does not explicitly disclose wherein a movement velocity of each of the movement portions in the front-rear direction is set at an identical velocity. However, the moving units 181-185 of Sakano are identically constructed with corresponding motors 18M and ball screw mechanisms. See Figure 2 and paragraph 13. Accordingly, it is expected that the movable units 151-155 are moved at identical velocities. In addition, claim 11 is an apparatus claim, and the limitation that the movement velocities of the movement portions are identical does not limit the structure of the apparatus. “[A]pparatus claims cover what a device is, not what a device does.” Hewlett-Packard Co. v. Bausch & Lomb Inc., 909 F.2d 1464, 1469, 15 USPQ2d 1525, 1528 (Fed. Cir. 1990) (emphasis in original). A claim containing a “recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus” if the prior art apparatus teaches all the structural limitations of the claim. Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987). See MPEP 2114(II).

Regarding claim 12, please see the rejection of claim 7.
With respect to the limitation “winding a predetermined length of the band-like rubber member on the outer circumferential surface of the forming drum by rotating the forming drum”, see paragraphs 16-17 of Sakano.
With respect to the limitation “the rear edge portion being held by a plurality of holding portions”, see paragraph 18 of Sakano.

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Sakano in view of Hasegawa, as applied to claim 8 above, and further in view of U.S. Patent No. 5,935,377 (“Sergel”).
Regarding claim 9, modified Sakano does not disclose wherein each of the holding portions is a needle shaped body capable of piercing from a position on a side of the top surface of the rear edge portion to a position midway in a thickness direction of the band-like rubber member.
Sergel is directed to a method and device for joining the ends of rubber strips. See lines 9-15 in column 1. Sergel discloses force-transmitting elements in the form of vacuum suction cups, stretching spikes, needle rings, or combinations thereof. The combination of needle rings and vacuum suction cups is advantageous because the vacuum suction cups provide thus provide only securing forces and the needle rings can transmit longitudinal forces in a secure manner for performing a stretching operation. See lines 27-36 in column 6. See also lines 25-52 in column 10.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have used needle rings or stretching spikes in combination with the suction arrangement of Sakano to achieve the advantages disclosed by Sergel (see lines 27-36 in column 6). Further, this would represent a combination of prior art elements according to known methods to yield predictable results. See MPEP 2143(I)(A).
With respect to the limitation that the needle shaped body is “capable of” piercing from a position on a side of the top surface of the rear edge portion to a position midway in a thickness direction of the band-like rubber member, the needle rings and stretching spikes of Sergel are capable of performing this function.

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Sakano in view of Hasegawa, as applied to claim 7 above, and further in view of Japanese Patent Application Publication No. JP 2017-213702 (“Ryu”).
Regarding claim 10, modified Sakano does not disclose wherein the rear edge bonding mechanism comprises a pressing bar disposed on a side of a top surface of the rear edge portion and extending in the width direction, and the rear edge portion is pressed by moving the pressing bar toward the top surface of the rear edge portion, and thus the rear edge portion is bonded to the front edge portion on the outer circumferential surface.
Ryu is directed to a method and apparatus for joining strip-like members. See paragraph 1 of the provided translation. Specifically, an arrangement mechanism 3 arranges a front end portion 12a and a rear end portion 12b of a belt-like member 12 at predetermined positions on an outer peripheral surface of a forming drum 11. The arrangement mechanism 3 includes a suction means 5, a distal side pushing portion 6, and a rear side pushing portion 7. See paragraph 14 and Figures 1 and 5. The pushing portions 6, 7 have pressing members 6a, 7a at their lower ends that move up and down and that extend in the width direction of the belt-like member 12. See paragraph 17 and Figures 1-6. The pushing portion 7 is used to bond the front end portion 12a to the rear end portion 12b. See paragraph 34 and Figures 5-6.
As discussed above in connection with claim 8, it is well known in the art that a strip can be applied to a drum located above a conveyor belt (as in Sakano) or that a strip can be applied to a drum located below a conveyor belt, with the aid of gripping mechanisms positioned above the belt (as in Hasegawa and Ryu). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have applied the length adjustment technique of Sakano to other known prior art arrangements, such as one like that of Hasegawa or Ryu. In such an arrangement, it would have been obvious to one of ordinary skill in the art to have included the pushing portion 7 of Ryu to help bond the ends of the side tread 20 of Sakano to one another, as taught by Ryu (see paragraph 34). This would represent a combination of prior art elements according to known methods to yield predictable results. See MPEP 2143(I)(A). The pressing member 7a would constitute the claimed pressing bar.

Claims 13-14 are rejected under 35 U.S.C. 103 as being unpatentable over Sakano in view of Hasegawa and Sergel, as applied to claim 9 above, and further in view of Ryu.
Regarding claim 13, please see the rejection of claim 10.

Regarding claim 14, please see the rejection of claim 11.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 7-14 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 8, 10, and 13 of copending Application No. 17/596,554 in view of Hasegawa, Sergel, and Ryu.
Claims 8 and 13 of the copending application disclose all the limitations of claims 7 and 12 of the present application except for the limitations relating to the forming drum and the front and rear edge arrangement mechanisms disposing the rubber member on the forming drum. However, such features are well known in the art. See the discussion above regarding Hasegawa, for example.
Regarding claim 8 of the present application, see claim 10 of the copending application.
Regarding claim 9 of the present application, this feature would have been obvious in view of Sergel. See the discussion above regarding Sergel.
Regarding claims 10 and 13 of the present application, this feature would have been obvious in view of Ryu. See the discussion above regarding Ryu.
Regarding claims 11 and 14 of the present application, as discussed above, the limitation of claim 11 does not limit the structure of the claimed device. See MPEP 2114(II).
This is a provisional nonstatutory double patenting rejection.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to John DeRusso whose telephone number is (571)270-1287. The examiner can normally be reached Monday-Thursday, 10:00 AM-7:00 PM ET, and Friday mornings.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sam Zhao, can be reached on (571) 270-5343. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/John J DeRusso/Examiner, Art Unit 1744                                                                                                                                                                                                        
/NIKI BAKHTIARI/Primary Examiner, Art Unit 1726